DETAILED ACTION
The instant application having Application No. 17/055,107 filed on 11/12/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remark
In view of Applicant’s specification, Examiner interprets the terms “one or more communication interfaces” as “one or more microprocessors” (See par. 0112 of Application’s specification.).

Reasons for Allowance

Claims 45-66 (renumbered as 1-22) are allowed. 
The following is an examiner’s statement of reasons for allowance:
Claims 45-66 are allowed over the prior arts of record because the Examiner found neither prior arts cited in its entirety, nor based on the prior arts found any motivation to combine any of the said prior art references which teach the combined claimed limitations as recited in the claims 45, 50, 56 and 61. Claims 46-49, 51-55, 57-60 and 62-66 are also allowed since they depend on claims 45, 50, 56 and 61 respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publications:
Marquezan et al. (US 2021/0168651 A1)
Lee et al. (US 2020/0358689 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                
/MELVIN C MARCELO/Primary Examiner, Art Unit 2463